                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    EUGENE NICHOLAS,                                No. 4:18-CV-01631
    individually, and Heidi L. Worden
    jointly d/b/a Nicholas Farms,                   (Judge Brann)
    HEIDI L. WORDEN,
    individually, and Eugene Nicholas
    jointly d/b/a Nicholas Farms,
    LYNN R. HOTTLE,
    individually, and d/b/a Hottle
    Livestock,

                 Plaintiffs,
          v.

    JEFFREY SNIDER,
    VALERIE SNIDER,
    CAV FARMS, INC., and
    MEDIO CIELO, LLC,

                 Defendants.

                               MEMORANDUM OPINION

                                   MAY 31, 2019

I.       BACKGROUND

         Pending before the Court is Defendants’ “Motion to Amend/Correct Answer

to Complaint.”1 The motion has been fully briefed by the parties and is now

ripe for disposition. For the following reasons, the motion is granted.




1
      April 8, 2019, ECF No. 27.
II.      DISCUSSION

         Plaintiffs allege in the complaint that they made several agreements with

Defendants for the sale of cattle, complied with their obligations to transfer the

cattle to Defendants, but Defendants have failed to pay the substantial amounts due

and owing for the cattle.

         Defendants assert in their motion that new information has come to light

through the discovery process that necessitates amending their answer to include

an additional affirmative defense of judicial estoppel.2 Defendants assert that an

action filed by Plaintiffs contemporaneously with the instant action and docketed at

4:18-CV-01630, captioned Eugene Nicolas, et. al. v. Michael Rogers, et. al

(hereinafter “the Rogers action”) bars recovery in this action. In the Rogers action,

Defendants have failed to defend, and entry of default was entered on September

17, 2018.3



2
      “Judicial estoppel, sometimes called the ‘doctrine against the assertion of inconsistent
      positions,’ is a judge-made doctrine that seeks to prevent a litigant from asserting a position
      inconsistent with one that she has previously asserted in the same or in a previous proceeding.”
      Ryan Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 358 (3d Cir. 1996). “It
      is not intended to eliminate all inconsistencies, however slight or inadvertent; rather, it is
      designed to prevent litigants from playing ‘fast and loose with the courts.’” Id. (internal citation
      and quotations omitted.) “The basic principle ... is that absent any good explanation, a party
      should not be allowed to gain an advantage by litigation on one theory, and then seek an
      inconsistent advantage by pursuing an incompatible theory.” Id. quoting 18 Charles A. Wright,
      Arthur R. Miller & Edward H. Cooper, FEDERAL PRACTICE AND PROCEDURE § 4477 (1981), p.
      782.
3
      Notably, however, Plaintiffs have not moved for default judgment in the Rogers action; as
      such, no final judgment has been entered against Defendants there.


                                                   -2-
       After learning of the Rogers action, Defendants filed the instant motion in

this case to amend their answer to add a tenth affirmative defense that reads: “The

plaintiffs’ claims are barred by the doctrine of judicial estoppel as a result of their

assertions of fact put forth within a previous action which are materially contrary

to the assertions found within their complaint in the instant action.”4

       Defendants’ motion to amend was filed pursuant to Federal Rule of Civil

Procedure 15 which provides that a pleading may be amended by leave of court

and that “the court should freely give leave when justice so requires.”5 The United

States Supreme Court has explained:

       “In the absence of any apparent or declared reason—such as undue delay,
       bad faith or dilatory motive on the part of the movant, repeated failure to
       cure deficiencies by amendments previously allowed, undue prejudice to the
       opposing party by virtue of allowance of the amendment, futility of
       amendment, etc.—the leave sought should, as the rules require, be ‘freely
       given.’”6

The liberal right to amend extends to an answer to the complaint.7

       In opposition, Plaintiffs make several arguments as to why the Court should

disallow amendment. First, Plaintiffs assert that the first named defendant in the




4
    Defendants’ “Proposed Amended Answer (marked copy)” ECF No. 27-4 at p 4.
5
    Fed. R. Civ. P. 15(a)(2).
6
    Foman v. Davis, 371 U.S. 178, 182 (1962).
7
    Long v. Wilson, 393 F.3d 390, 400 (3d Cir. 2004)(citing Heyl & Patterson Int'l, Inc. v. F.D.
    Rich Housing of Virgin Islands, Inc., 663 F.2d 419, 425 (3d Cir. 1981).


                                              -3-
Rogers action, Michael Rogers, is a member of Medio Cielo, LLC8 (Defendant

here); Plaintiffs argue that it is disingenuous for Defendants here to assert that they

were unaware of the Rogers action until just recently. Second, Plaintiffs contend

that the Rule 15 standard should not be used to analyze the instant motion.

Instead, they argue that this Court should apply the higher standard found in

Federal Rule of Civil Procedure 16. Finally, Plaintiffs suggest that the Court

should not allow Defendants to amend their answer because the amendment would

not survive a Federal Rule of Civil Procedure 12(f) motion to strike. The Court

respectfully disagrees.

        At first blush, Plaintiffs’ position seems logical and supported: Given that

Defendants have acknowledged that Michael Rogers, the named Defendant9 in the

Rogers action, is a member of Medio Cielo, LLC,10 then certainly Rogers would

have disclosed to the other members of Medio Cielo (the Defendants here), or their

counsel, the existence of the Rogers action. One of the reasons Plaintiffs’ position

is seemingly supported is that their sparse complaint sets forth their claims but

does not provide the Court with much in the way of background.11 Despite that


8
     A limited liability corporation formed by CAV Farms.
9
     Along with Wendy Rogers, presumably his wife.
10
     Defendants Answers to Plaintiffs First Set of Interrogatories, Exhibit A to Plaintiff’s Brief in
     Opposition, April 17, 2019, ECF No. 31-1.
11
     Plaintiffs complaint is meager, but, concededly, meets the low notice pleading requirement of
     Federal Rule of Civil Procedure 8.


                                                -4-
dearth of alleged facts in the complaint, what the Plaintiffs have helpfully attached

is a copy of a complaint filed in yet a third action between these parties. This

tertiary12 action was filed by Defendant (here) CAV Farms in the Supreme Court

of the State of New York, Schuyler County, captioned CAV Farms, Inc. v. Eugene

Nicholas, Lynn Hottle, Michael Rogers, and Rogers Cattle Farms, LLC,

(hereinafter “the New York action”).

        The allegations in the New York action explain what the instant action and

the Rogers action leave unanswered – mainly, why Michael Rogers does not have

the same counsel as Defendants here, despite being business partners, and would

be unlikely to have disclosed the Rogers action to his business partners.

        In sum, the allegations in the New York action assert that Jeffrey Snider

(Defendant here), formed a corporation, CAV Farms, Inc., (Defendant here, sole

Plaintiff in the New York action) to supply grass-fed beef to Fresh Direct, LLC.

CAV Farms alleges that Fresh Direct cancelled its contract with CAV Farms based

on “a course of action [by Eugene Nicholas, Lynn Hottle (Plaintiffs here,

Defendants there) and Michael Rogers (Defendant there and in the Rogers Action)

and Rogers Cattle Farms, Inc.] intended to disrupt the supply relationship between

CAV Farms and Fresh Direct and destroy CAV Farm’s rights under the




12
     Tertiary in time, not in importance.


                                            -5-
agreement…without the knowledge of CAV Farms, Jeffrey Snider, or Valerie

Snider”13 (Defendants here).

        The New York action eliminates Plaintiffs’ assertion that Michael Rogers

would have notified Defendants here of the Rogers action. Michael Rogers was

allegedly working against the interest of his Medio Cielo, LLC business partners

(Defendants here) and was instead aligned with the interests of Plaintiffs

here/Defendants in the New York action.

        With these alleged facts now clarified, I grant Defendants motion to amend

their answer under both the liberal ‘when justice so requires’ standard of Rule

15(a)(2) and the higher ‘good cause’ standard of Rule 16(b)(4).14

III.    CONCLUSION

        Defendants’ “Motion to Amend/Correct Answer to Complaint” is granted.

An appropriate Order follows.

                                                     BY THE COURT:



                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge



13
     The New York Action Complaint, ECF No. 31-3 at 6-7.
14
     Plaintiffs may certainly file a Motion to Strike under Federal Rule of Civil Procedure 12(f)
     should they choose to do so. However, if the facts alleged in the New York action are true,
     that motion will not be well-received by this Court.


                                               -6-
